Order affirmed, without costs, in the following memorandum: Neither by the covenant to which it was not a party nor by any applicable statute or rule of law did the Town become obligated to pay for the construction of the water main (see Soundview Woods v. Town of Mamaroneck, 14 Misc 2d 866, 871, affd. 9 A D 2d 789; Town Law, § 198, subd. 3; L. 1927, ch. 654, § 15, as amd. by L. 1937, ch. 885; L. 1927, ch. 654, § 18, subd. 6, as last amd. by L. 1945, ch. 338). No other question is reached.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Keating, Breitel and Jasen.